           Case 5:19-cv-00009-XR Document 1 Filed 01/04/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

HECTOR GONZALES GOMEZ,                             §
    Plaintiff,                                     §
                                                   §
                                                   §
v.                                                 §      Cause Number: 5:19-cv-00009
                                                   §
                                                   §
B&Z LOGISTICS, INC. AND                            §
JOHN DOE,                                          §
     Defendants                                    §


            DEFENDANT B&Z LOGISTICS, INC.’S NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant B&Z LOGISTICS, INC. (hereinafter “B&Z”) files this Notice of Removal and

respectfully shows the following:

                                  I.      STATE COURT ACTION

       The above-styled suit was initially brought in the 224th Judicial District Court of Bexar

County, Texas, cause number 2018CI22008.

                                           II.     PARTIES

       Plaintiff, Hector Gonzalez Gomez (“Plaintiff”), is an individual residing in Bexar County,

Texas and upon information and belief is a citizen of the State of Texas.

       Defendant B&Z Logistics, Inc. is a citizen of Missouri having been incorporated under the

laws of the State of Missouri and having its principal place of business in that state.

       Defendant John Doe is being sued under a fictitious name, and therefore, his citizenship

can be disregarded. 28 U.S.C.A. § 1441(b)(1).




B&Z LOGISTICS, INC.’S NOTICE OF REMOVAL – PAGE 1
             Case 5:19-cv-00009-XR Document 1 Filed 01/04/19 Page 2 of 4



                                         III.   JURISDICTION

         This Court has subject-matter jurisdiction over this cause pursuant to 28 U.S.C.A § 1332

because this is a civil action in which the amount in controversy exceeds the sum or value of

$75,000.00, exclusive of interest and costs, and is between citizens of different states. The

following information establishes this Court’s subject-matter jurisdiction under 28 U.S.C.A §

1332:

         1. Plaintiff states in his Original Petition that “Plaintiff in good faith pleads the value of

             this case is more than one million dollars ($1,000,000.00).” 1;

         2. Plaintiff states in his Original Petition that he “is an individual residing in the County

             of Bexar, State of Texas.” 2 Upon information and belief, Plaintiff is also a citizen of

             the State of Texas;

         3. Defendant B&Z is a citizen of the State of Missouri;

         4. Defendant John Doe is a being sued under a fictitious name, and therefore, his

             citizenship can be disregarded. 28 U.S.C.A § 1441(b)(1); and

         5. Therefore, this Court has subject-matter jurisdiction under 28 U.S.C.A § 1332(a)(1)

             because the matter in controversy exceeds the sum or value of $75,000.00, exclusive

             of interest and costs, and is between citizens of different States.

                                          IV.      TIMELINESS

         B&Z was served with process and Plaintiffs’ Original Petition through the Texas Secretary

of State on December 7, 2018. Thirty days have not elapsed since B&Z was served with process.

Pursuant to 28 U.S.C.A. § 1446, this Notice of Removal is timely and proper.




1 Pl’s Original Pet. at 4.
2 Pl’s Original Pet. at 1.


B&Z LOGISTICS, INC.’S NOTICE OF REMOVAL – PAGE 2
           Case 5:19-cv-00009-XR Document 1 Filed 01/04/19 Page 3 of 4



                                       V.      ATTACHMENTS

       Accompanying this Notice of Removal is the following:

               1. The civil cover sheet;

               2. Plaintiff’s Original Petition;

               3. Defendant’s Original Answer;

               4. All executed process; and

               5. A Notification of Removal to the state court and all counsel.

                                VI.     CONDITIONS PRECEDENT

       B&Z has tendered the required filing fee of to the Clerk of the United States District Court

for the Western District of Texas, San Antonio Division, along with this Notice of Removal. A

copy of this Notice of Removal is also being filed in the 224th Judicial District Court of Bexar

County, Texas, and all counsel of record are being provided with complete copies.

       Accordingly, Defendant respectfully requests that the above action, now pending in the

224th Judicial District Court of Bexar County, Texas, cause number 2018CI22008, be removed

therefrom to this Court.



                                               Respectfully submitted,

                                               LOPEZ LAW GROUP PLLC

                                               [Signature on following page]




B&Z LOGISTICS, INC.’S NOTICE OF REMOVAL – PAGE 3
           Case 5:19-cv-00009-XR Document 1 Filed 01/04/19 Page 4 of 4




                                               By: /s/ Brian C. Lopez___
                                                  BRIAN C. LOPEZ
                                                  Federal Bar No. 30750
                                                  State Bar No. 24029693
                                                  brian@lopezlit.com
                                                  ELISE MORNEAU
                                                  Federal Bar No. 3234479
                                                  State Bar No. 24082188
                                                  elise@lopezlit.com
                                                  1502 Augusta Drive, Suite 450
                                                  Houston, Texas 77057
                                                  Phone: 713/275-9707
                                                  Fax: 713/275-9722

                                               ATTORNEYS FOR DEFENDANT
                                               B&Z LOGISTICS, INC.


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served pursuant to the
Federal Rules of Civil Procedure on this the 4th day of January 2018, upon the following parties
and counsel of record:

       Robert O. Fischel
       DAVIS LAW FIRM
       10500 Heritage Blvd., Suite 102
       San Antonio, Texas 78216
       Phone: 210-444-4444
       Fax: 210-870-1583
       robertf@davislaw.com
       Attorney for Plaintiff



                                               /s/ Brian C. Lopez________
                                               BRIAN C. LOPEZ




B&Z LOGISTICS, INC.’S NOTICE OF REMOVAL – PAGE 4
